Citation Nr: 9918433	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  94-47 906	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether the 60 percent evaluation assigned lumbar 
myofascitis with degenerative arthritis was properly reduced 
to 40 percent, and if not, whether the veteran is entitled to 
an evaluation in excess of 60 percent for that disability.   

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969, and from March 1971 to March 1974.  His appeal 
ensues from a March 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan, 
which reduced the evaluation assigned the veteran's back 
disability from 60 to 40 percent, and denied TDIU.  

In July 1997, the Board of Veterans' Appeals (Board) affirmed 
the RO's decision.  Subsequently, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In November 1998, the Court issued an ORDER vacating the 
Board's decision and remanding this claim to the Board for 
the following purposes: to recharacterize the veteran's 
rating reduction claim so that the proper burden of proof is 
applied; and to consider the applicability of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), 
based on all of the evidence of record, including the 
veteran's hearing testimony. 


FINDINGS OF FACT

1.  The veteran's rating claim is well grounded and VA has 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of this claim.

2.  The evidence of record as of March 1994 did not disclose 
improvement in the veteran's back disability.

3.  The veteran does not have residuals of a fractured 
vertebra or ankylosis of the spine, and his back disability 
picture is not so exceptional or unusual with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The 60 percent evaluation assigned lumbar myofascitis 
with degenerative arthritis was improperly reduced to 40 
percent.  38 C.F.R. §§ 3.105(e), 3.344(c), 4.13 (1998).

2.  The requirements for an evaluation in excess of 60 
percent for lumbar myofascitis with degenerative arthritis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO, in its rating decision 
dated March 1994, relied upon an inadequate VA examination in 
reducing the 60 percent evaluation assigned the veteran's 
back disability to 40 percent, and that his disability is so 
severe it renders him unemployable.  The Board finds the 
veteran's claims well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  It also finds that the VA 
has fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of this appeal.


I.  Propriety of Reduction

By rating decision dated December 1985, the RO granted the 
veteran service connection and assigned him a 10 percent 
evaluation for chronic low back pain.  In January 1990, the 
RO increased the 10 percent evaluation to 60 percent.  The RO 
based the increase on VA outpatient treatment records showing 
treatment for low back pain, and on an October 1989 report of 
VA examination showing: normal posture; a slight limp on the 
right side; flexion to 45 degrees, lateral bending to the 
right to 20 degrees, lateral bending to the left to 25 
degrees, and extension to less than 10 degrees; tightness in 
the paraspinal muscle groups (possible muscle spasms); acute 
tenderness to pressure in the lumbosacral region; positive 
straight leg raising on the right at 20 degrees and on the 
left at 10 degrees, both with pain; and a diagnosis of 
continuous low back discomfort requiring the use of a TENS 
unit for muscle spasms, no significant neurological findings, 
and moderate to severe levoscoliosis.  

By rating decision dated March 1994, the RO reduced the 60 
percent evaluation assigned the veteran's back disability to 
40 percent, effective from June 1, 1994.  The RO complied 
with the procedural requirements of 38 C.F.R. § 3.105(e) 
(1998) in reducing the veteran's disability evaluation.  The 
question is thus whether that reduction was proper based on 
the applicable regulation, which in this case, is 38 C.F.R. § 
3.344.  This regulation provides that sections (a) and (b) 
should be applied in a case in which the RO reduced an 
evaluation that had continued at the same level for five 
years or more; section (c) should be applied if the RO 
reduced an evaluation that had been in effect for less than 
five years.  In this case, in reducing the 60 percent 
evaluation, the RO reduced an evaluation that had been in 
effect for less than five years, since October 18, 1989; 
therefore, section (c) is applicable.  Under 38 C.F.R. 
§ 3.344(c), reexaminations disclosing improvement of a 
condition warrant a reduction in the evaluation assigned the 
condition.  

The evidence on which the RO based its reduction did not 
disclose overall improvement in the veteran's back 
disability.  That evidence included clinical records showing 
regular outpatient back treatment and reports of VA 
examinations.  A May 1993 report of VA examination disclosed 
that the veteran wore a brace, walked unsteadily, and had 
unequal calf measurements by a 1/2 inch, a slight pelvic tilt 
and mild to moderate levoscoliosis, muscle spasms and 
tenderness, no pain at the sciatic notches, forward flexion 
to 40 degrees, backward extension to 5 degrees, lateral 
flexion bilaterally to 30 degrees, rotation bilaterally to 30 
degrees, objective pain on motion, a diminished right ankle 
reflex, a downward pointing Babinski, slight loss of 
sensation along the lateral aspect of the left foot, and 
progressively worsening myofascitis.

An April 1995 report of VA examination disclosed that the 
veteran had no postural abnormalities, mild scoliosis, spasms 
and tenderness of the paravertebral muscles, no forward 
flexion, backward extension to 5 degrees, lateral flexion 
bilaterally to 20 degrees, rotation bilaterally to 15 
degrees, pain on flexion and extension, no absent ankle 
reflexes, a downward pointing Babinski, no sensory deficit, 
somewhat diminished left leg pinprick and fine touch between 
the web of the big and second toe and the lateral aspect of 
the foot, and a diagnosis of mechanical back pain syndrome 
without radiculopathy with minimal numbness at L4-5.

Certainly, some of the veteran's symptoms improved since he 
was granted the 60 percent evaluation in 1985.  For instance, 
in 1995, he did not limp or have absent ankle reflexes or 
positive straight leg raising with pain.  However, reports of 
VA examinations and VA outpatient treatment records reflect 
that overall, the veteran's back disability showed no 
improvement.  In 1993, a VA examiner indicated that the 
veteran's myofascitis was progressively worsening.  VA 
outpatient treatment records, which note a worsening back 
condition since 1993, support this finding.  Moreover, in 
April 1995, the veteran had significantly greater limitation 
of motion. 

Inasmuch as the evidence of record as of March 1994 did not 
disclose improvement in the veteran's back disability, the 
Board finds that the reduction in the evaluation assigned 
lumbar myofascitis with degenerative arthritis from 60 to 40 
percent was improper.  Therefore, restoration of a 60 percent 
evaluation must be granted.

II.  Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's back disability is currently evaluated as 60 
percent disabling under 38 C.F.R. § 4.71a, DC 5293.  DC 5293 
provides that a 60 percent evaluation is warranted when there 
is pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Diagnostic Code 5293 does not 
provide for an evaluation in excess of 60 percent; thus, for 
the veteran to prevail, the evidence must establish that a 
higher evaluation is warranted under another code.  An 
evaluation in excess of 60 percent cannot be assigned 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), because 
the veteran is already receiving the maximum evaluation 
available under a code that contemplates limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under DC 5285, a 100 percent evaluation is warranted for 
residuals of a fractured vertebra with cord involvement, 
bedridden, or requiring long leg braces.  Under Diagnostic 
Code 5286, a 100 percent evaluation is warranted for complete 
ankylosis of the spine at an unfavorable angle, with marked 
deformity and major joint involvement, or without other joint 
involvement.  In this case, there is no evidence that the 
veteran has ever had a fractured vertebra, or that he is 
bedridden or requires long leg braces.  During a hearing held 
at the RO in December 1993, the veteran testified that he had 
been receiving physical therapy for his back and using a TENS 
unit, chair and corset braces and a back support since 1989.  
Thus, by his own admission, he is not bedridden and does not 
require long leg braces.  In addition, there is no evidence 
that the veteran has ankylosis of the spine.  During range of 
motion testing in April 1995, the veteran was able to perform 
some motion maneuvers albeit to a limited extent. 

Inasmuch as there is no objective evidence that the veteran 
has cord involvement, is bedridden or requires long leg 
braces as a result of a fractured vertebra, or has ankylosis 
of the spine, the criteria for an evaluation in excess of 60 
percent are not met.  The criteria for submission of this 
claim for consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1), also are not met.  The 
Board acknowledges the veteran's assertion that his back 
disability interferes with employment; however, it points out 
that the evidence in its entirety does not establish that the 
veteran's back disability picture is so exceptional or 
unusual with related factors as marked interference with 
employment or frequent periods of hospitalization that it 
renders impractical the application of the regular schedular 
standards.  At his hearing, the veteran testified that he has 
not been hospitalized for his back since 1989.  He also 
testified that his back disability necessitates the constant 
use of medication and renders him unemployable.  However, 
according to the April 1995 report of VA examination, VA 
outpatient treatment records dated from 1993, and a May 1996 
letter from a Veterans' Employment Representative, his 
medication does not hinder him from engaging in other 
activities, such as driving a car, hunting and fishing, and 
his unemployability is attributable to a variety of health 
problems, not solely to his back disability.


ORDER

As the reduction in the evaluation assigned lumbar 
myofascitis with degenerative arthritis from 60 to 40 percent 
was not warranted, restoration of a 60 percent evaluation is 
granted subject to the statutory and regulatory provisions 
governing the payment of monetary benefits.

A evaluation in excess of 60 percent for lumbar myofascitis 
with degenerative arthritis is denied.


REMAND

The veteran claims that his service-connected back disability 
renders him unemployable.  He was last examined by the VA in 
1995, but the examiner who conducted that examination did not 
address the effect of the veteran's back disability on his 
employability.  Moreover, clinical records dated through 1994 
include reference to numerous disorders suffered by the 
veteran, and offer no guidance regarding the extent of 
impairment caused solely by the veteran's back disability.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. 5107(a).  The 
duty to assist includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran to 
ensure a fully informed evaluation of a disability.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  As the record stands, the 
Board is unable to determine whether the veteran's back 
disability renders him unemployable.  It is therefore 
necessary to remand this claim for an updated, more 
comprehensive VA orthopedic examination.

In addition, the most recent clinical records in the claims 
file are dated in 1994.  The veteran claims that he receives 
regular treatment for his back disability; therefore, on 
remand, the RO should endeavor to obtain and associate with 
the claims file all records of treatment rendered since 1994.  

The Board regrets the delay associated with this REMAND; 
however, it is necessary to afford the veteran sufficient 
consideration with regard to his appeal.  In light of the 
foregoing, this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request him to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his TDIU claim.  After 
securing any necessary authorization, the 
RO should attempt to obtain and associate 
with the claims file copies of all 
treatment records identified by the 
veteran, which have not been previously 
secured, including those dated after 
1994.    

2.  The RO should then schedule the 
veteran for an examination by a VA 
orthopedist, and notify him that failure 
to report to the examination might result 
in the denial of his claim.  Prior to the 
examination, the RO should provide the 
examiner with the veteran's claims file 
for review.  Thereafter, the examiner 
should conduct all tests and studies 
deemed necessary to determine whether the 
veteran's service-connected back 
disability, alone, renders him 
unemployable.  The examiner should list 
all objective findings of the veteran's 
back disability and opine whether it is 
at least as likely as not that the 
veteran is unemployable due solely to his 
back disability.  The examiner should 
express the rationale on which he bases 
his opinion.  

3.  Thereafter, the RO should review the 
examination report to ensure that it 
complies with the previous instruction.  
If it is deficient in any regard, the RO 
should return the report for correction.

4.  When the RO completes the requested 
development, it should review the 
veteran's claim on the basis of all of 
the evidence of record.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional medical 
information.  The Board intimates no opinion, favorable or 
unfavorable, as to the ultimate outcome of this appeal.  The 
veteran is hereby notified that his cooperation in reporting 
for a scheduled examination is essential to his appeal, and 
that any failure to report may result in a denial of his 
claim.  The veteran may submit additional evidence in 
connection with his claim; however, he is not required to act 
until he is further notified by the RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

